Citation Nr: 0517470	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  94-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for cancer of the vocal 
cord secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	David E. Tobias, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1958 to January 
1960.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for cancer of the larynx and vocal cords.  In May 
2001, the Board issued a decision that denied service 
connection for cancer of the larynx and cancer of the vocal 
cord as secondary exposure to ionizing radiation.  The 
veteran subsequently appealed this decision to the U. S. 
Court of Appeals for Veterans Claims (Court), which vacated 
the Board decision and remanded the issues on appeal.  The 
Board in turn remanded this claim to the agency of original 
jurisdiction (AOJ) in November 2003 for develop of evidence 
consistent with the Courts remand order.  The case has now 
returned for appellate consideration.

Unfortunately, for the reasons discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

According to the Court's holding in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand order.  A remand poses on the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Under the circumstances, the Board must again remand 
this case.

As noted in its prior remand of November 2003, in a letter 
dated January 7, 2000, the Army Radiation Standards and 
Dosimetry Laboratory notified the veteran that it was 
providing a history of his exposure to ionizing radiation 
based on personal information he had provided.  The dosimetry 
records covered the period from October 26, 1958, to April 
14, 1959, and from May 13, 1959, to June 12, 1959.  In its 
April 2002 brief, VA's Office of General Counsel indicated 
that a request should be made as to the veteran's possible 
exposure to ionizing radiation for each period not previously 
covered in the dosimetry report provided by the Army 
Radiation Standards Dosimetry Laboratory.

In its April 2003 order, the Court noted that the records 
revealed that the appellant's claims were within the purview 
of 38 C.F.R. § 3.311 because (1) the appellant's cancer of 
the vocal cords and larynx is a radiogenic disease that first 
manifested after his discharge from service and did not 
manifest within any applicable presumptive period in 38 
C.F.R. § 3.307 and 3.309, and (2) that the appellant 
contended his cancer resulted from radiation exposure in 
service.  The Court found that he VA erred in utilizing a 
radiation dose estimate that covered only a portion of the 
veteran's service to adjudicate his service connection 
claims.  The Court concluded that he the Board failed to 
ensure compliance with 38 C.F.R. § 3.311.

In the Board's subsequent remand of November 2003, the AOJ 
was requested to have the VA Under Secretary for Health/Army 
Radiation Standards Dosimetry Laboratory dosage estimates for 
the veteran's entire period of service, with specific 
emphasis being placed upon the periods not covered in the 
January 2000 letter from the Army Radiation Standards and 
Dosimetry Laboratory.  

By letter of June 2004, the AOJ requested that the Radiation 
Standards and Dosimetry Laboratory provide information on the 
level of occupational exposure to ionizing radiation the 
veteran was exposed to for the periods 1) February 10, 1958 
to October 25, 1958; 2) February 15, 1959; 3) April 15, 1959 
to May 12, 1959; and, 4) June 13, 1959 to January 28, 1960.  
In its response of July 2004, the Center provided the dose 
estimates for the period from October 26, 1958 to June 13, 
1959.  However, dosages estimate for February 15, 1959 and 
June 14, 1959 to January 28, 1960 were not provided.  Follow-
up contact by the AOJ requested that the Laboratory affirm in 
writing that no additional documentation of exposure to 
ionizing radiation existed.  It appears that the Laboratory 
would not make such an affirmation, but merely reported in 
its letter of April 2005 that based on their methodology 
("Our laboratory conducts a comprehensive database query of 
the Army's Central Dosimetry Records Repository using 
information you provide") this was all the information they 
could provide ("The information provided in the attached 
History reflects all of the information we have in our 
database on this individual").  (Emphasis added.)  More 
specifically, according to a report of contact, the 
organization cannot provide a statement in writing that they 
don't have records.

As the actions on remand have not fully complied with the 
Court's order, and considering that in consultation with VA's 
C&P Service an additional possible repository of the 
information has been identified, further development is 
required in this case.

Accordingly, this matter is REMANDED for the following:

1.  The RO should obtain a radiation dose 
estimate from the Proponency Office for 
Preventive Medicine [Colonel Robert Eng, 
Director (or his successor); Proponency 
Office for Preventive Medicine - San 
Antonio; Attn: MCPO-SA; 2050 Worth Road, 
Suite 25; Fort Sam Houston, Texas  78234-
6025] for the veteran's service, with 
specific emphasis being placed upon the 
periods not covered in the U. S. Army's 
Radiation Standards and Dosimetry 
Laboratory responses.  (That is, the 
periods of February 15, 1959, and June 
14, 1959 to January 28, 1960.)  It is 
requested that if the records do not 
exist or cannot be obtain, a statement to 
the effect be provided for appellate 
review.

2.  After all appropriate evidentiary 
development has been completed, if 
additional evidence is obtained, the AOJ 
should review all relevant evidence and 
readjudicate the claims of entitlement to 
service connection for cancer of the 
larynx secondary to exposure to ionizing 
radiation and entitlement to service 
connection for cancer of the vocal cord 
secondary to exposure to ionizing 
radiation.

3. The AOJ shall comply with the order of 
the Court.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to final outcome.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


